Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 23 is objected to because of the following informalities:  The status identifier of claim 23 is incorrect and should read (previously presented).   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 12, 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0359280)  in view of Jacober (US 4,940,173).
With respect to claim 1, A garment (100) with a pocket (16) integrated into the front (Figure 1) of the torso portion and of a predetermined shape (as defined by the space between the outer layer and the inner layer (14) and container (40), comprising:

a torso portion adapted to extend around at least a portion of a wearer’s torso, the torso portion having a front and a back (100), and having a pocket (16), wherein the torso portion having a first opening (18) providing access to the pocket accessible to a wearer, and wherein the opening has a reusable closing mechanism (20): the device of Chang teaches a garment and nesting container that is configured to engage and nest within the pocket. It is noted that configured to engage and nest is functional language, the prior art container of Change is capable of engaging the pocket and nesting in the pocket base on the predetermined shape of the pocket, the container is capable for use to be accessed without physically removing the container from the pocket and therefore meets the functional language recited by applicant (see MPEP 2114), The device of Chang substantially discloses the claimed invention but is lacking the insulation layers and aligned opening. 
	The device of Jacober teaches
an insulated enveloping container (23) comprising:
an interior single layer (47) comprised of food safe and waterproof material

It would have been obvious to a person having ordinary skill in the art to utilize the container and pocket as taught by Jacober in order to prevent damage to items held or to the pocket (Column 1, lines 35-45). 

With respect to claim 3, wherein a first portion of the securing means is disposed on an interior surface ( Jacober ; interior to the edge of the flap 36, see figure 3)  of the flap and a second portion of the securing means (36)  is disposed on an exterior surface of the insulated enveloping container (Jacober; see figure 3, where coordinating element 36 is on the exterior of the container), wherein when the flap (Figure 3)  is folded over the second opening the first portion and the second portion of the securing means substantially aligns and secure (Figure 3). 

With respect to claim 5, wherein the pocket is accessible from an exterior surface of the garment (Chang, Figure 1). 


With respect to claim 12, wherein the pocket is concealed (Chang, in interior and therefore concealed, Figure 1) from an exterior surface of the garment and the first opening (18)  is accessible from the exterior surface of the garment.

With respect to claim 21, wherein the at least one middle layers enveloping container has a temperature rating -60 to 180 degrees. The device of Jacober as best understood, is interpreted to perform in the manner recited by applicant of maintaining a specific temperature since the structure recited is met by the prior art and therefore would perform in the same manner as claimed, see MPEP 2114. 

With respect to claim 22, wherein a first portion of the securing means is embedded within the flap (at the seam)  and a second portion of the securing means is embedded within the enveloping container (within the seam)  in proximity to the second opening, wherein when the flap is folded over the second opening the first portion and the second portion of the securing means substantially aligns and secure (Figure 3) 

. 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Jacober, as applied above, in view of Arnold (US 5,611,083).  The modified device of Chang substantially discloses the claimed invention but is lacking a pocket that is accessible from the interior. 
With respect to claim 4, the device of Arnold discloses wherein the pocket is accessible from an interior surface of the garment. (Figure 3).  
It would have been obvious to a person having ordinary skill in the art at the time the invention as made to utilize the interior access as taught by Arnold in order to provide a means store items while the garment is being worn (Column 2, lines 55-57). 


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Jacober, as applied above, in view of case law. 
With respect to claim 10, wherein the pocket is triangular in shape.
With respect to claim 11, wherein the insulated container is substantially triangular in shape, and sized to fit within the pocket.
The prior art is lacking a triangular shape. Applicant is pointed to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). This court decision held that changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found . 

Response to Arguments
Applicant argues that the prior art of Chang and Jacober fails to disclose all the elements of the claimed invention. Specifically, applicant states that the prior art does not disclose a container that does not move about when the person is walking or moving. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not use any additional elements to secure the pocket in place) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior art teaches pockets and containers having similar shape (rectangles).  The prior art of Jacober teaches a container and a pocket of similar shape and size. The rectangle container only fits within the pocket in two directions and when inserted would not move around.  As asserted above, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) states changing the shape of an object that has no structural significant would be a matter of choice which a person of ordinary skill in the art would have found obvious.    It the instant case, the triangular shape is not structurally significant and pocket and container having any shape that is similar in size and shape would perform in the same manner.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on the front directly, not off to the side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further it is noted that applicants claims recite, the pocket integrated into the front of the torso portion, it does not require that the pocket is centered on a front surface of the article as argued. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only requires one layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that a person of ordinary skill in the art would not look to a backpack for a container and pocket assembly. The examiner disagrees, the garment of Change and the backpack of Jacober are both articles of apparel and both are directed to pockets housing containers.  Applicant argues that the openings of the pocket and the container of Jacober do not align.  At least a portion of the openings of Jacober align, see figure 8, where at least a portion of the openings align on an upper portion. At least a portion of the openings also align in Figure 6.  A user could remove the contents without removing the container. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO -892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732